United States Court of Appeals
                                                                                        Fifth Circuit

           IN THE UNITED STATES COURT OF APPEALSF I L E D
                   FOR THE FIFTH CIRCUIT       July 11, 2007

                                 _____________________                       Charles R. Fulbruge III
                                                                                     Clerk
                                     No. 07-40144
                                  Summary Calendar
                                 _____________________

IGALIOUS “IKE” MILLS,
                                                                       Plaintiff-Appellant
v.

CITY OF PORT ARTHUR, TEXAS; CITY
OF PORT ARTHUR ECONOMIC DEVELOPMENT,
SECTION 4A CORPORATION,
                                                                   Defendants-Appellees

                                 ----------------------
                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (1:05-CV-298)
                                 ----------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Igalious “Ike” Mills appeals from the district court’s

grant of the Defendants’ motion for summary judgment, granting Judgment

as Matter of Law, which rejected all claims asserted by Mills in this racial

discrimination action.       We have carefully reviewed the record on appeal,

including the district court’s exhaustive Memorandum and Order and Final

Judgment, both filed December 6, 2006, as well as the law and facts as set


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
forth in the briefs of the parties.    For the same reasons and reasoning

explicated by the district court in said Memorandum and Order, the district

court’s judgment and all post-judgment orders are, in all respects,

AFFIRMED.




                                       2